DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 8-1-2022 is acknowledged.
Claims included in the prosecution are 1-7, 23-37, 39, 46-54, 70-78, 81-102. Claims 25-27 and 31 remain withdrawn.
	
	The following are the rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	 
1.	Claim 1-7, 28-30, 32-37, 39, 46-54, 70-78, 81-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amends claim 1 to recite “negatively charged cancer cells”. Instant specification neither defines the expression nor list what cancers come under this expression. The only place this expression is found is on page 53, line 17 of the specification which recites “Mechanistically, the liposomes fuse with negatively charged cancer cells”. The specification thus, lacks an adequate description of the expression now introduced in claim 1.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that the expression ‘negatively charged cancer cells’ has been removed. The rejection is maintained since in spite of applicant’s amendment, the expression is still present in claim 1. Applicant further argues that the Examiner has not explained what it is about “negatively-charged” he does not understand. This argument is not persuasive; Instant specification does not state what cancers come under the category of this term.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-7, 28-30, 32-37, 39, 46-54, 70-78, 81-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant amends the claims making the claims dependent on claim 54 and rest of the claims 1 and others dependent from 54. First of all, it is improper to make the claims dependent from higher numbered claim 54 is improper. Secondly, The term, “The fusogenic liposome” in claim 54 lacks an antecedent basis.
It is unclear as to what applicant intends to convey by ‘negatively charged cancer tumor as recited in claim 1. As discussed above, there is no specific definition of the term, and listing of what cancers come under this expression. Furthermore, the terms ‘cancer’ and ‘tumor’ appear to be redundant. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. As pointed out above, in spite of applicant’s arguments the expression still remains in claim 1. Applicant provides no specific arguments regarding the issue of “cancer” and “tumor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 28-30, 32-37, 39, 46-54, 70-78, 81-102 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell  (2012/0135064)in combination with Smith (US 2012/0231066).
 
	Instant independent claim 54 requires a liposome containing a cationic lipid, a polyethylene glycol attached to a phospholipid which in turn linked to a targeting moiety.
Instant claim requires a cationic lipid, a polyethylene glycol modified with a lipid to which is attached to a functionalized with first functional group of a specific binding pair capable of binding to a complementary second functional group of the binding pair.
Cambell teaches cationic liposomes containing PEG-DSPE attached to biotin to which bevacizumab. The molar amounts of PEG-DSPE as evident from 0161 is 0.2 mole. The targeting agents are conjugated to the liposomes by a variety of ways by covalent or non-covalent ways using bifunctional linkers and one of the systems of conjugation taught is using avidin-biotin system. The cationic lipids taught are DODAP, DOTAP, DOTMA and others. The phospholipids taught include DPPC, DSPC. The liposomal sizes are from 50-500 nm. The cancers taught by Campbell are breast cancer and lung cancer (Abstract, 0012, 0021, 0032-0035, 0082-0085,0091-0092, 0117, 0120-0125, 0135-0136, 0162 and Example 1)..
What is lacking in Campbell is the linking of PEG-DSPE to an immune system activating agent such as cytokine.
Smith while disclosing immunoliposomal formulations containing a phospholipid and DSPE-PEG teaches the attachment of targeting agents to PEG-DSPE. The targeting agents include antibodies, binding peptides and cytokines. The molar amounts of PEG-DSPE as evident from 00033 is 2.222.  (Abstract, 0029-0031, 0038-0042 and claims).
It would have been obvious to one of ordinary skill in the art to attach cytokines as the targeting agent in the cationic liposomes of Campbell with a reasonable expectation of success since both Campbell and Smith are directed to liposomal compositions wherein the antibodies or cytokines to direct the liposomes to targeted tissues for the treatment of cancer. The purpose of a targeting agent is to target specific cell population and it is within the skill of the art not to attach the targeting agent if such a targeting is not necessary as recited in instant claims 90 and 91.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Campbell’s liposomes are not a fusogentic liposome and the Examiner takes the position that Campbell teaches everything in the claims except for the linking of PEG-DSPE to an immune system activating agent and the Examiner considers this to be obvious from Smith. Applicant argues that solely for the purpose of expediting allowability of the present application, present claims have now been amended to be directed specifically to a preferred embodiment of the present invention, contains lipid molecules DOPC, DOTAP and DOPE in a specific molar ratio along with a lipid molecules bound to PEG2K in a relative amount of 2.5 %,
This argument is not persuasive since as pointed out above, applicant amends claim 54 and not as argued. Therefore, applicant’s arguments on pages 24-28 that Campbell’s closest liposome is different from the composition presently claimed and arguments regarding 2.5 % PEG2k and that neither Smith nor the newly cited Manoharan do not supply any of the deficiencies of Campbell are not persuasive. 
 . Applicant argues that the examiner is apparently taking the position that the fusogentic property will be inherent in the composition of Campbell and point out to MPEP 2112 (IV) what is necessary in order to support a rejection based on inherency. This argument is not persuasive. Although the Examiner did not use the term, ‘inherent’, it is his position that the fusogentic might be inherent if it is well-known in the art of that property of liposomes and the burden is upon applicant to show that to be otherwise by experimental comparison.  It is well-known in the art of liposomes that cationic liposomes have the advantage and ability to fuse with the cell membrane (plasma membrane) and the Examiner has already cited US 2014/0309411 in support (see 0911).  Applicant argues that the Examiner states that Campbell teaches everything
These arguments are not persuasive. Claim 54 is extensively amended just to recite :The fusogenic liposomes” and applicant has not shown that Campbell’s liposomes are not fusogenic.
5.	Claims 1-7, 28-30, 32-37, 39, 46-54, 70-78, 81-102 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell  (2012/0135064) in combination with Stephan (US 2016/0145348).
	
 The teachings of Campbell have been discussed above. What is lacking in Campbell is the linking of PEG-DSPE to a T-cell activating agent such as anti-CD8 antibody. 
	Stephan teaches liposomal compositions for the treatment of T-cell disorders including cancer. According to Stephan the liposome contain a cationic lipid and PEG-DSPE (Abstract, 0003, 0005, 0012, 0024, 0045, 0050, 0124-0127, 0162, 0289 and examples).
	It would have been obvious to one of ordinary skill in the art to attach cytokines as the targeting agent in the cationic liposomes of Campbell with a reasonable expectation of success since both Campbell and Smith are directed to liposomal compositions wherein the antibodies or anti—CD3 or anti-CD8 antibodies to direct the liposomes to targeted tissues for the treatment of cancer.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already answered applicant’s arguments regarding Campbell.  Applicant argues that this rejection suffers the same deficiencies as discussed above with respect to the rejection over Campbell in view of Smith since Campbell does not teach fusogentic liposomes. These arguments have been addressed above. Similarly, the Examiner has addressed applicant’s arguments regarding 87, 89, 90 and 91. With regard to applicant’s arguments regarding claim 88, Campbell teaches lung and breast cancers. 
6.	Claims 1-7, 28-30, 32-37, 39, 46-54, 70-78, 81-102 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell  (2012/0135064)in combination with Bilgicer (US 2016/0038607) and in further combination with Stephan (US 2016/0145348) and Smith (US 2012/0231066).
.	The teachings of Campbell, Stephan and Smith have been discussed above. What is lacking in Campbell is the specific teaching of the linkage of the targeting agent using a peptidase cleavable bifunctional linker.
	Bilgicer teaches that the targeting agents can be linked to liposomes using peptide linkers. According to Bilgicer, a shorter peptide linker provides a more favorable thermodynamic receptor-ligand interaction (Abstract, 0014, 0055, 0059-0060. 0062, 0070, 0090, 0110, 0136, 0139, 0148, 0151, 0158, 0161, 0176, 0232 and Examples).
	It would have been obvious to one of ordinary skill in the art to link the targeting agent to the liposome using a peptide containing cleavable cross-linker since such techniques are known in the art and because of the advantages taught by Bilgicer. One of ordinary skill in the art would be motivated to link targeting agents such as T-cell activating peptides or cytokines taught by Stephan and Smith with a reasonable expectation of obtaining similar linkage between the liposomes and the targeting agents,
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already answered applicant’s arguments regarding Campbell, Stephan and Smith. Applicant provides no specific arguments regarding Bilgicer.
 	US 2005/0013812 which teaches that cationic liposomes augment immune activation (see 0138 and 0212) is cited as interest in prior action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612